ALEXANDER & BALDWIN, INC. EXECUTIVE SEVERANCE PLAN INTRODUCTION The purpose of the Alexander & Baldwin, Inc. Executive Severance Plan (the “Plan”) is to retain key employees and to encourage such employees to use their best business judgment in managing the affairs of Alexander & Baldwin, Inc. and its divisions and subsidiaries (collectively, the “Company”).Therefore, the Company is willing to provide the severance benefits described below to protect these employees if involuntarily terminated without cause or laid off from employment as part of a job elimination/restructuring or reduction in force.It is further intended that this Plan will complement other compensation program components to assure a sound basis upon which the Company will retain key employees. Article 1 Definitions and Exclusions Whenever used in this Plan, the following words and phrases shall have the meanings set forth below.When the defined meaning is intended, the term is capitalized: 1.1“Base Salary” means the total amount of base salary payable to the participant at the salary rate in effect on the last day of the participant’s employment with the Company.Base Salary does not include bonuses, reimbursed expenses, credits or benefits under any plan of deferred compensation, to which the Company contributes, or any additional cash compensation or compensation payable in a form other than cash. 1.2“Board of Directors” shall mean the Board of Directors of the Company. 1.3“Cause” means termination from employment with the Company upon: 1.3(a)the willful and continued failure by the participant substantially to perform the participant’s duties with the Company (other than any such failure resulting from the participant’s incapacity due to physical or mental Disability).For the purposes of this subparagraph and subparagraph 1.3(b), no act, or failure to act, on the participant’s part shall be considered “willful” unless done, or omitted to be done, by the participant not in good faith and without reasonable belief by the participant that his/her action or omission was in the best interest of the Company; or 1.3(b)the willful engaging by the participant in conduct that is demonstrably and materially injurious to the Company, monetarily or otherwise. 1.4“Disability” shall mean that an individual is deemed to be totally disabled by the Social Security Administration. 1.5“Employer” shall mean the Company or the entity for whom services are performed and with respect to whom the legally binding right to compensation arises, and all entities with whom the Company would be considered a single employer under Section 414(b) of the Internal Revenue Code of 1986, as amended (the “Code”); provided that in applying Section 1563(a)(1), (2), and (3) of the Code for purposes of determining a controlled group of corporations under Section 414(b) of the Code, the language “at least 50 percent” is used instead of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury Regulation § 1.414(c)-2 for purposes of determining trades or businesses (whether or not incorporated) that are under common control for purposes of Section 414(c) of the Code, “at least 50 percent” is used instead of “at least 80 percent” each place it appears in Treasury Regulation § 1.414(c)-2; provided, however, “at least 20 percent” shall replace “at least 50 percent” in the preceding clause if there is a legitimate business criteria for using such lower percentage. 1.6“Identification Date” means each December 31. 1.7“Key
